FLUOROPOLYMER COMPOSITION STABILIZED AGAINST CHANGES IN PH
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, claim 5 defines monomer (MA) as "(meth)acrylic". However, claim 6 that depends from claim 5, includes in the definition of the monomer (MA) compounds in which R1 and R2 may be different from H and R3 may be different from H or CH3, thus giving for (MA) a broader definition of what is normally understood by "(meth)acrylic". Claims 5 and 6 contradict each other and this contradiction results in the claims being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kebo et al. (CN 101429264 A).
Regarding claim 1, Kebo et al. a composition (Abstract) (CF) comprising an aqueous medium (Paragraphs 0027, 0044), at least one polymer (VDF), wherein polymer (VDF) is a VDF-based polymer, and at least one compound (S), wherein compound (S) is at least one salt comprising an alkaline metal cation and an anion selected from of hydrogencarbonate and (Paragraph 0044 discloses a polymerization of a VDF compound with K2HPO4.).
Regarding claim 2, Kebo et al. teach the composition (CF) according to claim 1, wherein said compound (S) is in an amount of from 30 to 500 millimoles (mmol) per liter of said composition (CF). (Paragraph 0044 discloses 12g of K2HPO4 which is 68.89 mmol.)
Regarding claim 3, Kebo et al. teach the composition (CF) according to claim 1, wherein said polymer (VDF) is a homo-polymer consisting essentially of recurring units derived from 1,1-difluoroethylene (Paragraphs 0015-0017).
Regarding claims 4 and 5, Kebo et al. teach the composition (CF) according to claim 1, wherein said polymer (VDF) is a copolymer comprising recurring units derived from 1,1 -difluoroethylene and recurring units derived from at least one monomer (F), wherein monomer (F) is at least one monomer different from 1,1- difluoroethylene; wherein said monomer (F) is a hydrogenated monomer selected from ethylene; propylene; vinyl monomers such as vinyl acetate; styrene monomers, like styrene and p-methylstyrene; and (meth)acrylic monomer (MA) (Paragraphs 0015-0017 and 0044 disclose VDF copolymerized with hexafluorophosphate.)
Regarding claims 7 and 8, Kebo et al. teach the composition (CF) according to claim 4, wherein said monomer (F) is a fluorinated monomer selected from: (a) C2-C8 fluoro- and/or perfluoroolefins,
 (b) C2-C8 hydrogenated monofluoroolefins (Paragraph 0044 discloses hexafluoropropylene.);
 (c) CH2=CH-Rf0, wherein Rf0 is a C1-C6 perfluoroalkyl group 
(d) chloro- and/or bromo- and/or iodo-C2-C6 fluoroolefins
e) CF2=CFORf2, wherein Rf2 is a C1-C6
 (f) CF2=CFOX0, wherein X0 is a C1-C12 oxyalkyl group or a C1-C12 (per)fluorooxyalkyl group having one or more ether groups
 (g) CF2=CFOCF2OR2, wherein Rf2 is a C1-C6 fluoro- or perfluoroalkyl group, or a C1-C6 (per)fluorooxyalkyl group having one or more ether groups

 (h) (per) fluorodioxoles of formula:   
    PNG
    media_image1.png
    165
    118
    media_image1.png
    Greyscale
 Page 4 of 8 Dkt No. SSPI 2017/046371 Nat'l Phase of International Application No. PCT/EP2018/082148 International Filing Date of November 22, 2018 Preliminary Amendment dated May 8, 2020 wherein each of Rf3, Rf4, Rf5 and Rf6, equal to or different from each other, is independently a fluorine atom, a C1-C6 fluoro- or per(halo)fluoroalkyl group, optionally comprising one or more oxygen atoms.
Regarding claim 15, Kebo et al. teach the composition (CF) according to claim 7, wherein said monomer (F) is a fluorinated monomer selected from the group consisting of: 
(a) tetrafluoroethylene (TFE), hexafluoropropylene (HFP), pentafluoropropylene and hexafluoroisobutylene (Paragraph 0044 discloses hexafluoropropylene.); 
(b) vinyl fluoride, 1,2-difluoroethylene and trifluoroethylene; 
(c) CH2=CH-Rf0, wherein Rf0 is a C1-C6 perfluoroalkyl group; 
(d) chlorotrifluoroethylene (CTFE); 
(e) CF2=CFORfl, wherein Rfl is a -CF3, -C2F5, or -C3F7 ; 
(f) CF2=CFOX0, wherein X0 is a perfluoro-2-propoxy-propyl group; 
(g) CF2=CFOCF2ORf2, wherein Rf2 is -CF3, -C2F5, -C3F7 or -C2F5-O-CF3
(h) (per) fluorodioxoles of formula:  
    PNG
    media_image2.png
    165
    118
    media_image2.png
    Greyscale
 wherein each of Rf3, Rf4, Rf5 and Rf6, equal to or different from each other, is independently -F, -CF3, -C2F5, -C3F7, -OCF3, or -OCF2CF2OCF3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kebo et al. (CN 101429264 A) as applied to claim 1 above, and further in view of Stanga et al. (US 2014/0154573 A1).
Regarding claim 6, Kebo et al. teach the composition (CF) according to claim 5. However, they do not teach wherein said monomer (MA) complies with the following formula:  
    PNG
    media_image3.png
    92
    133
    media_image3.png
    Greyscale
 wherein each of R1, R2, R3, equal or different from each other, is independently a hydrogen atom or a C1-C3 hydrocarbon group, and ROH is a hydroxyl group or a C1-C5 hydrocarbon moiety comprising at least one hydroxyl group.
Stanga et al. teach an aqueous latex comprising at least one vinylidene fluoride (VDF) polymer [polymer (F)] comprising recurring units derived from vinylidene fluoride (VDF) and at least one (meth) acrylic monomer (MA) (Abstract and formula I).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the monomer of Kebo with the monomer (MA) of Stanga in order to enhance cohesion.
Regarding claim 9, Kebo et al. teach the composition (CF) according to claim 1. However, they do not teach wherein said polymer (VDF) is in the form of particles.
Stanga et al. teach wherein said polymer (VDF) is in the form of particles (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kebo with Stanga in order to enhance cohesion.
Regarding claims 10-12 and 16-17, the combination of Kebo and Stanga teach the composition (CF) according to claim 9. Further, Stanga et al. teach wherein the particles of said polymer (VDF) possess a primary particle average size of from 130 nm to 280 nm as measured according to ISO 13321 (Claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kebo with Stanga in order to enhance cohesion.
Regarding claims 13 and 14, Kebo et al. teach the composition (CF) according to claim 1. However, they do not teach an anode for an electrochemical cell comprising particles of at least one active anode compound in admixture with composition (CF) or a separator for an electrochemical cell comprising a porous substrate at least partially coated with the composition (CF).
Stanga et al. teach mixing copolymerized VDF with a methylacrylate compound with a powdery electrode material for a negative electrode. (Claims 8 and 9) Further, Stanga et al. teach a separator for a lithium ion cell (Paragraph 0287) which will be partially coated with the composition when assembled with the anode.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kebo with Stanga in order to enhance cohesion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729